Title: From Thomas Jefferson to Thomas Mann Randolph, 22 February 1798
From: Jefferson, Thomas
To: Randolph, Thomas Mann


          
            Th.J. to TMR.
            Philadelphia Feb. 22. 98.
          
          I wrote you last on the 15th. since that we are quieted by an entire confidence in the account from the Natchez that the Spaniards will immediately deliver up the posts. the conduct of our agents there was so waspish as to have induced a suspicion that, if war was to take place against France, we meant to drive Spain into it also, that our Southern states might have something to conquer and amuse themselves by land,  & the Eastern states by water for their privateers. these golden views are disappointed by the moderation of Spain. we have still no information from our envoys. their silence is sufficient evidence that there is no danger of war. if there were it is inconcievable that they should not find means (and they cannot be difficult) to put us on our guard, and warn us to begin preparations. the English countervailing acts are now before Congress. the Eastern men, on whom they chiefly fall, are silent. it is affirmed by judicious merchants here, that they will completely exclude American bottoms from our intercourse with Gr. Britain. we could only share with them before, with all the benefit of our foreign tonnage. the countervails make a difference of 500. guineas on a vessel of 350. tons.—the river here, after having opened for a short time, closed up again and still continues shut. the prices of wheat, flour, & tobo. therefore continue stationary.—there is no talk as yet of fixing a day for our adjournment. some hold up an idea of a very distant one, tho’ acknoleging there is not even the shadow of business to do, if matters with France appear peaceable. I therefore confide that as soon as the spring opens, the farmers & lawyers will not be restrained by those who had rather be here than at home. my tender love to my dear Martha & the children. to yourself affectionately Adieu.
        